February 7th, 1817,
Judge Roane
pronounced the Court’s opinion.
The Court is of opinion that, although the Appellant and the Testator of the Appellee had, the one agreed to sell, and the other to buy, the lot in controversy, such agreement was subject to a condition (by the express admission of the hist mentioned party, at the foot of the account among the proceedings,) that the price thereof was to be thereafter agreed upon by and between the said parties respectively: and the said price having never been so agreed upon by them ; and it being now rendered impossible by the death of the Appellee’s Testator ; the Court is of opinion that the said agreement was not so complete and perfected an one, as that it should be carried Into execution by a Court of Equity, even if the possession of the said lot had been delivered to the said Testator, in pursuance thereof, which is not shewn to have been done. The Decree is therefore to be reversed, with Cosls, and the Bill dismissed, so far as it claims a conveyance of the said lot, and the note taken from the Appellant for the amount of the purchase money thereof, is to be delivered up to him to be can-celled; that the Appellant pay the Costs in the Court of Chancery expended, except those arising from the sale of the lots in the Bill mentioned; and that the residue of the said Decree is to be affirmed.